Mr. Justice Holdom delivered the opinion of the court. 2. Landlord and tenant, § 443* — how lease cannot he terminated. A lease cannot be terminated contrary to its covenants by parol. 3. Contracts, § 251* — hoiv may not he modified. A sealed executory contract cannot he changed, altered or modified by parol. 4. Judgment, § 82* — when denial of motion to vacate hy confession is proper. ■ The trial judge does not abuse his discretion in denying a motion to vacate a judgment hy confession where there are no facts stated, in an affidavit in support of a motion to vacate the judgment, which constitute any defense upon the merits.